Citation Nr: 0602550	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to total disability based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service October 1950 to 
October 1952.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a rating decision in March 2003 by 
the San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for total disability based upon individual 
unemployability ("TDIU").


FINDING OF FACT

The veteran is precluded from performing all forms of 
substantially gainful employment as a result of service-
connected otitis externa; right knee replacement, gunshot 
wound muscle group XIII and XIV with leg discrepancy; and 
secondary service-connected left knee osteoarthritis, 
meniscal tear, lateral and medial and left knee joint 
effusion; mild lumbar scoliosis, lumbar spondylosis, and 
lumbar myositis.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to combined service-connected total right 
knee replacement, secondary left knee and back disorders and 
otitis externa have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (West 2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. 

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Merits of the Claim

The veteran contends that contrary to the RO's finding, the 
veteran's claim of entitlement to TDIU is warranted based on 
his service-connected disabilities regardless of his other 
medical conditions.  Having considered the veteran's 
contention in light of the record and the applicable law, the 
Board will grant the benefit sought under the "benefit-of-
the-doubt" rule, which provides that where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant is to prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience. 38 C.F.R. 3.340, 3.341, 4.16 (2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

It has been observed that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the veteran in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The veteran's service-connected disabilities consist of 
status post right total knee replacement, gunshot wound 
muscle groups XIII and XIV with leg discrepancy, which is 
rated as 60 percent disabling; left knee osteoarthritis, 
meniscal tear, lateral and medial and left knee joint 
effusion rated as 10 percent disabling; scars, right anterior 
and posterior and right thigh rated as 10 percent disabling; 
mild lumbar scoliosis, lumbar spondylosis and lumbar myositis 
rated as 20 percent disabling; and otitis externa, rated as 
10 percent disabling.   The veteran therefore meets the 
service-connected disability requirement of 38 C.F.R. § 
4.16(a) (2005).

Although there is evidence of record that the veteran is 
diagnosed with nonservice-connected diabetes mellitus, type 
II and atrial fibrillation, there is an approximate balance 
of positive and negative evidence regarding the veteran's 
claim that his service-connected disabilities prevent him 
from securing and following a substantially gainful 
occupation.  The record reflects that the veteran was a self-
employed car parts salesman and carpenter.  In his May 2002 
application for unemployability benefits, the veteran 
reported that he had last worked full time as a car parts 
salesman in 1983, at which time he became too disabled to 
work.  The record also reflects that since he stopped working 
as a TV repairman in 1983, that the veteran owned a cafeteria 
in 1999 which yielded $1800 per month income.  The record 
does not establish that the veteran has maintained or sought 
employment before or since his 1999 cafeteria ownership.

The veteran submitted a letter from his private treating 
physician, Dr. B. D. C., in June 2003 which indicated that 
the veteran had become totally disabled, and unable to work 
or engage in any gainful activity because of the severity of 
his service-connected conditions.  A total knee replacement 
was performed in 1997 as a result of the veteran's Korean War 
wounds.  While the record contains many 2002-2003 medical 
reports dealing with the veteran's treatment for nonservice-
connected atrial fibrillation and diabetes mellitus, type II, 
the record also contains many reports dealing with the 
treatment and pain management of the veteran's service-
connected right and left knees and back condition.  In April 
2002, during a VA examination, the veteran reported constant 
right and left knee pain, deep burning pain, swelling, 
locking, and giving way of his left knee.  The examiner noted 
significant limited range of motion.  The right knee was 
painful from flexion 90 degrees to 102 degrees and the left 
knee was painful from 90 degrees to 125 degrees.  Thus, in 
light of the medical record, the Board concludes that the 
veteran's service-connected disabilities prevent him from 
following a substantially gainful occupation as a carpenter 
or car parts salesman.

Thus, for the reasons shown above, the Board finds that it 
may reasonably be concluded that the veteran is precluded 
from engaging in substantially gainful employment due to his 
service-connected disabilities.  Hence, the Board concludes 
that a total rating based on individual unemployability is 
warranted.


ORDER

Entitlement to a total rating is granted, subject to the law 
and regulations governing the payment of monetary benefits.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


